— Appeal by defendant from two judgments of the Supreme Court, Kings County (Beldock, J.), both rendered February 23, 1982, convicting her of criminal possession of a controlled substance in the third degree, and criminal possession of a weapon in the third degree under indictment No. 253/80, and assault in the first degree, and criminal possession of a weapon in the second degree under indictment No. 867/81, upon her pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.